Citation Nr: 0307800	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  96-30 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for right peroneal 
nerve impairment residual to a right femur fracture.

(The issue of entitlement to an increased evaluation for 
residuals of a fracture of the right femur, with shortening 
of the right leg and degenerative joint disease of the knee 
and hip, currently evaluated as 20 percent disabling, will be 
addressed in a later decision)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from January 1958 to November 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case now returns following the a 
Board remand in August 2000.  During the pendency of this 
appeal the RO has recognized that the veteran's right-sided 
peroneal nerve impairment should be separately rated from his 
degenerative joint disease of the right hip and right knee 
and right limb shortening.  

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for residuals of a 
fractured right femur, with shortening of the right leg and 
degenerative joint disease of the knee and hip pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide any notice of the development required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's right peroneal nerve impairment does not 
more nearly approximate moderate than mild.





CONCLUSION OF LAW

The criteria for a compensable evaluation for right peroneal 
nerve impairment have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8523 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Through letters from the RO to the veteran, the statement of 
the case and supplements thereto, the veteran has been 
informed of the VCAA and the implementing regulations, the 
evidence and information necessary to substantiate his claim, 
the information needed from him to enable the RO to obtain 
evidence on his behalf, the evidence that he should submit if 
he did not desire VA to obtain such evidence for him, and the 
evidence that VA has obtained.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that pertinent treatment records 
have been obtained, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (2002).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2002). 

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note (2002).  

When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  

Impairment of the anterior tibial (deep peroneal) nerve, 
resulting in a loss or decrease in dorsal flexion of the 
foot, is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
8523.  Mild incomplete paralysis warrants a noncompensable 
rating.  Moderate incomplete paralysis warrants a 10 percent 
rating, and severe incomplete paralysis warrants a 20 percent 
rating.  See also Diagnostic Codes 8623 (neuritis) and 8723 
(neuralgia) (2002).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a rating decision dated in September 1961, the RO granted 
service connection for residuals of a right femur fracture, 
then stated to include minimal peroneal paralysis with 
weakness of dorsiflexion, evaluated as 20 percent rating 
effective November 24, 1960.  

The veteran presented for a VA examination in October 1995 in 
connection with a claim of entitlement to an increased 
rating.  He complained of pain in the right hip and right 
knee and also described sensory loss below the knee.  
Neurologic examination revealed a decreased pinprick 
sensation in a peroneal nerve distribution below the right 
knee, with moderate weakness of dorsiflexion strength at the 
right ankle and hallucis extensor function strength.  The 
veteran's right ankle jerk was absent.  

The veteran underwent a VA fee-basis examination in December 
1998.  He complained of right foot weakness with 
dorsiflexion.  He indicated that the weakness was worse when 
he was tired.  He walked with a normal gait at the time of 
examination, but heel walking revealed only partial 
dorsiflexion of the right foot.  With respect to neurologic 
deficit, there was noted to be approximately a 10-to-15 
degree limitation of foot dorsiflexion on the right.  
Reflexes were equal and the examiner could detect no other 
motor or sensory deficits.  The examiner characterized the 
peroneal nerve impairment as mild.  No surgical intervention 
was indicated.  The examiner also noted that the 20 percent 
compensation awarded the veteran was "if anything somewhat 
generous" and indicated that the veteran's right lower 
extremity condition was not progressive and would not 
significantly worsen in the foreseeable future.  

In July 2002, the veteran presented for a medical examination 
in connection with his VA claim.  The examiner noted the 
veteran's history of a well-healed femur fracture with 
residual complaints to include nerve injury and foot 
weakness.  The veteran reported that the condition had been 
stable for several years.  The examiner noted that the 
veteran did not require any assistive or ambulatory device 
and did not wear a brace or corrective shoes.  The veteran's 
posture and gait were within normal limits.  The examiner 
opined that the veteran did not have any limitation of 
functioning with regard to standing or walking.  Neurological 
examination revealed normal reflexes and normal sensory and 
motor function, with the exception of slight weakness of 
dorsiflexion of the right foot.  

In a rating decision dated in October 2002, the RO assigned a 
separate, noncompensable rating for right peroneal nerve 
impairment, effective September 13, 1995.

Analysis

The veteran is service-connected for right peroneal nerve 
impairment.  He complains of lower extremity weakness.  At 
the time of the initial grant of service connection, the 
degree of neurologic impairment was described as minimal.  
The medical evidence in the interim between 1961 and 1995 
fails to reveal findings or complaints relevant to nerve 
impairment in the right lower extremity.  

At the time of VA examination in October 1995, the VA 
examiner noted "moderate" weakness in the right lower 
extremity.  The Board observes that the words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Thus, rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2002).  The use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  In 
this case, despite the use of the word "moderate" the 
October 1995 VA examiner noted the veteran walked with a 
normal gait.  The later examination reports also note the 
absence of any gait alteration or any necessity for the use 
of assistive devices in ambulation.  

Moreover, in contrast to the October 1995 examination, both 
the VA fee-basis examination report dated in December 1998 
and the VA examination report dated in July 2002 reflect that 
the examining physicians characterized the veteran's peroneal 
nerve impairment as only mild or slight.  Both the December 
1998 and July 2002 examinations are consistent in showing 
right lower extremity weakness characterized by only a 
partial loss of dorsiflexion, without objective evidence of 
sensory or reflex impairment, or evidence of any motor 
dysfunction beyond the stated weakness.  Finally, both the 
December 1998 and July 2002 examiners concluded that the 
overall level of resulting impairment due to peroneal nerve 
injury was only mild.  

The evidence shows that the peroneal nerve disability is 
stable.  The difference in findings from 1995 to more 
recently is not the result of improvement but rather the 
result of the examinations being performed by different 
examiners.  The findings on the examinations in 1998 and 2002 
are consistent.  The findings in 1995 are not consistent with 
the more recent findings or the historical record.  
Therefore, the Board has concluded that the preponderance of 
the evidence shows that impairment from the peroneal nerve 
injury more nearly approximates mild than moderate.  

Based on the location of the veteran's injury and the medical 
assessments in the claims file as to the nature of resulting 
nerve involvement, no other diagnostic code is more 
appropriate for the evaluation of the veteran's peroneal 
nerve impairment.  Additionally, the Board does not find that 
referral of this case for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2002) is not in 
order.  The veteran has not raised and the evidence does not 
reflect that this case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
There is no indication in the record that the average 
industrial impairment from such neurologic impairment would 
be to a compensable degree.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as stated, the 
preponderance of the evidence is against the veteran's claim 
so that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable evaluation for right peroneal 
nerve impairment residual to a right femur fracture is 
denied.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

